Title: To Thomas Jefferson from Albert Gallatin, 21 April 1802
From: Gallatin, Albert
To: Jefferson, Thomas


            Dear Sir	
              April 21st 1802
            I enclose a rough draft of articles which have been substantially agreed on with the Commissioners on the part of Georgia. Will you be good enough to examine them; and I will wait on you to morrow in order to know the result of your observations & give some necessary explanations.
            Respectfully your obedt. Servt.	
            Albert Gallatin
          